(1) Proceeding pursuant to CPLR article 78 to review so much of a determination of the State commissioner, dated April 19, 1977, and made after a statutory fair hearing, as affirmed the determination of the local agency, denying the petitioner’s request for an excess fuel allowance and (2) an appeal by the State commissioner, as limited by his brief, from so much of a judgment of the Supreme Court, Suffolk County, entered September 13, 1977, as directed the commissioner of the local agency to make an emergency payment to the respondent Long Island Lighting Company in the amount of the arrears in petitioner’s payments to said company, subject to the commissioner’s right of recoupment should it be determined at a future time that the petitioner is not destitute. Judgment affirmed insofar as appealed from, without costs or disbursements. Determination confirmed insofar as reviewed, without costs or disbursements, and said portion of the proceeding dismissed on the merits. A transcript of the fair hearing reveals that the State commissioner’s determination insofar as reviewed, is supported by substantial evidence. Latham, J. P., Rabin, Cohalan and Margett, JJ., concur.